UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-01209 Bridges Investment Fund, Inc. (Exact name of registrant as specified in charter) 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Address of principal executive offices) (Zip code) Edson L. Bridges III 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Name and address of agent for service) (402) 397-4700 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:December 31, 2010 Item 1. Reports to Stockholders. Forty-Eighth Annual Shareholder Report 8401 West Dodge Road - 256 Durham Plaza - Omaha, Nebraska 68114 - voice: (402) 397-4700 fax: (402) 397-8617 - www.bridgesfund.com This page has been intentionally left blank. Contents of Report Page 1 Shareholder Letter Exhibit 1 Portfolio Transactions During the Period From July 1, 2010 Pages 4 – 5 through December 31, 2010 Exhibit 2 Selected Historical Financial Information Page 6 Page 7 Expense Example Page 8 Allocation of Portfolio Holdings Pages 9 – 22 Financial Statements and Report of Independent Registered Public Accounting Firm Page 23 Privacy Policy Page 24 Additional Disclosures MD&A 1 – 7 Management Discussion and Analysis IMPORTANT NOTICES Opinions expressed herein are those of Edson L. Bridges III and are subject to change. They are not guarantees and should not be considered investment advice. The S&P 500 Index is a broadly based unmanaged composite of 500 stocks which is widely recognized as representative of price changes for the U.S. equity market in general. The Russell 1000 Growth Index is an unmanaged composite of stocks that measures the performance of the stocks of companies with higher price-to-book ratios and higher forecasted growth values from a universe of the 1,000 largest U.S. companies based on total market capitalization. S&P Mid Cap Index tracks a diverse basket of medium-sized U.S. firms. A mid-cap stock is broadly defined as a company with a market capitalization ranging from about $2 billion to $10 billion. S&P Small Cap Index consists of 600 small-cap stocks.A small-cap company is generally defined as a stock with a market capitalization between $300 million and $2 billion. P/E is a valuation ratio of a company’s current share price compared to its per-share earnings. Cash Flow is a measure of a company’s financial health. Equals cash receipts minus cash payments over a given period of time. Earnings Growth Rate is not a measure of the Fund’s future performance. You cannot invest directly in a specific index, however, you may invest in a number of open end investment companies organized and operated by other sponsors for the purpose of experiencing the investment results for an index. Fund holdings are subject to change and should not be considered a recommendation to buy or sell any security. Please refer to the Schedule of Investments for complete information on holdings in the Fund. Mutual fund investing involves risk. Principal loss is possible. Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Earnings per share is calculated by taking the total earnings divided by the number of shares outstanding. This report has been prepared for the information of the shareholders of Bridges Investment Fund, Inc. and is under no circumstances to be construed as an offering of shares of the Fund. Such offering is made only by Prospectus. The Bridges Investment Fund is distributed by Quasar Distributors, LLC. This report must be preceded or accompanied by a prospectus. Bridges Investment Fund, Inc. 8 OMAHA, NEBRASKA 68114 - 3453 TELEPHONE 402 - 397 - 4700 FACSIMILE 402 - 397 - 8617 January 6, 2011 Dear Shareholder: Review of 2010 and Outlook for 2011 Bridges Investment Fund had a total return of 11.50% for the one-year period ended December 31, 2010.By comparison, the S&P 500 had a total return of 15.06%, while the Russell 1000 Growth Index finished up 16.71% for the year.The Fund had total returns of -1.06%, 0.67% and -0.21% for the 3, 5, and 10 year periods ending December 31, 2010, compared to total returns of -2.86%, 2.29%, and 1.41% for the S&P 500, and returns of -0.47%, 3.75%, and 0.02% for the Russell 1000 Growth Index over the same periods of time.Three, five, and ten year returns are annualized.The Fund’s gross expense ratio is 1.03%. Performance data quoted represents past performance.Past performance does not guarantee future results.The investment return and the principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance stated above. Performance data current to the most recent month end may be obtained by calling 866-934-4700. After a strong recovery year in 2009 from the depths of the financial crisis of 2008, stocks in 2010 built on their 2009 gains. The S&P 500 posted a 15.06% total return in 2010, while the S&P Midcap Index and S&P Small Cap Index both realized total returns of 26%. The bulk of 2010’s returns came during the fourth quarter of the year.The S&P 500 had a fourth quarter total return of 10.76%, the S&P Midcap Index had a total return of 13.50%, and the S&P Small Cap Index had a fourth quarter return of 16.24%. The positive equity market returns for the year were largely driven by two factors.First, corporate earnings showed very strong earnings growth throughout the year.Earnings for the S&P 500 companies were up 23% during the four quarters ending in September on both a market-cap weighted and equal-weighted basis, indicating that the profit recovery in 2010 was broadly based.We expect fourth quarter earnings to be reported this January to show continued solid progress in corporate profit growth. The second factor bolstering fourth quarter equity returns was the effect of the Federal Reserve’s massive quantitative easing operations.The Fed began to aggressively purchase U.S. Treasury securities in the second half of 2010, with the intent of driving investors toward riskier assets and driving the value of financial assets higher in order to stimulate the economy.We believe that so far the Fed’s approach has been successful in pushing financial asset prices higher, but we are concerned about the longer term consequences of the strategy, especially when the Fed’s marginal demand for Treasuries declines.This will be a key factor to monitor in 2011. We are constructive on the outlook for equities in 2011.Our positive outlook is based on several factors. First, we expect corporate earnings growth to continue in 2011.At present, consensus earnings estimates for the S&P 500 are $92 per share for 2011.Corporate earnings growth has consistently exceeded analysts’ expectations over the past six quarters, and we believe there is still room for upside surprises in earnings in 2011; we anticipate actual earnings for the S&P 500 in 2011 could be as high as $95.Continued solid corporate earnings momentum should support higher stock prices on balance over the course of 2011. Second, equity valuations remain modest despite the strong earnings recovery of 2009-2010.At present, the S&P 500 trades at 13.8x the current consensus 2011 earnings estimate of $92 per share (1275 / 92 13.8x).The current market P/E multiple is well below the long-term average P/E for the S&P 500 (which is about 17x), especially given that earnings growth is likely to be solid in 2011, and given that interest rates remain well below long-term average levels. Third, valuations for many companies are understated because balance sheets have excess cash.This cash provides the flexibility for companies to create incremental shareholder value through increased research and development, capital spending, dividend increases, and or share repurchases. Fourth, despite the large recovery in stock prices since March of 2009 (the S&P 500 rallied 86% between the market low on March 9, 2009, and December 31, 2010), U.S. equity mutual funds experienced net outflows of approximately $50 billion Shareholder Letter ––2–– January 6, 2011 in 2010, while investors flocked to bond funds (net inflows of about $500 billion) even though interest rates were at or near record low levels in 2010.We believe that if interest rates continue to rise (the yield on the 10 year Treasury rallied sharply during the last three months of 2010, rising from 2.39% at its lowest point during 2010 on October 7 to finish the year at 3.36%), investors who chased low yields in bond funds could reverse course and return to the stock market. We believe fair value for 2011 for the S&P 500 is approximately 1425, or about 12% above current levels.Our fair value estimate is based on a 15x P/E for the market and an estimate of 2011 earnings of about $95.Should investors be willing to accord higher valuations to equities over the course of the year, an upside target of 1500 for the S&P 500 would be reasonable.For perspective, the all-time high level for the S&P 500 was reached in October of 2007 at 1575, which was about 17x 2007 earnings. It is interesting to note that despite the challenging economic conditions of 2008-2010, S&P 500 earnings could reach all-time high levels in 2011, and yet the index trades about 20% below its all-time high.Clearly, investor psyche has not recovered as well as actual corporate profits and this is reflected in current equity valuations, which we believe creates an attractive long-term valuation opportunity for equity investors. Against the backdrop of our generally positive outlook for equities in 2011, it is important to note that material corrections are likely (and would be healthy) in 2011.The S&P 500 is up 22% from its July 1, 2010, low, and up 86% from the bear market low of March 9, 2009. Our Portfolio Our portfolio continues to be comprised largely of companies with strong balance sheets, high levels of profitability, and the wherewithal to grow shareholder value over time through a range of economic conditions. The following table summarizes the significant changes in the Fund during 2010: BRIDGES INVESTMENT FUND CHANGES FOR 2010 NEW BUYS: ADDS: TRIMS: ELIMINATED: AFLAC Abbott Labs Apple Adobe Amazon Altria Capital One Alcon Anadarko Petroleum American Capital Cisco Autodesk Bank of America Caterpillar CME Group eBay BHP Billiton LTD Chevron Dolby Labs First Nat’l NE Carnival Corp Goldman Sachs Fluor Fiserv Celgene Hewlett Packard General Electric GameStop Chicago Bridge & Iron JP Morgan Chase Research in Motion Gilead Sciences Credicorp MasterCard Roper Lowe’s DIRECTV Cl A Microsoft T Rowe Price Monsanto Disney Teva Pharma Target Netflix Emerson Electric Potash iShares S&P Midcap 400 Praxair iShares S&P Small Cap 600 Priceline Kohl’s Smith Int’l McDonalds State Street Netflix Strayer Education Nike WellPoint Rackspace Hosting UPS Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. The Fund holdings that added the most value to the Fund’s return in 2010 included Altria, Apache, Apple, Caterpillar, Chevron, Express Scripts, Fluor, Roper Industries, and Union Pacific. The stocks that were the largest drag on the Fund’s performance during 2010 included Best Buy, Cisco Systems, MasterCard, Strayer Education, Teva Pharmaceutical, Transocean, and Visa. Shareholder Letter ––3–– January 6, 2011 MasterCard and Visa declined significantly during the third quarter of 2010 on concerns of the effect on their profitability of the increased regulation of the debit card interchange business contained in the financial reform legislation.Both stocks ended the year down from 2009 despite strong underlying earnings growth over the course of 2010.While the uncertainty regarding what the final regulations in the legislation will be will extend into 2011, we believe both stocks are significantly undervalued even if their profitability in debit card transactions is reduced by the legislation. We believe that the underperformers in the portfolio during 2010 remain attractive portfolio holdings going forward because they have strong business franchises, and they trade at attractive absolute and relative valuations. As we noted in the annual report last year, we continue to focus on two types of companies:1) companies with very strong business franchises that are characterized by solid balance sheets and high levels of margins and profitability; and 2) companies with above average sensitivity to the economy that also have above average quality and profitability characteristics.Examples of each are shown in the table below: High Quality Franchise Hybrid Economically Sensitive Allergan Apple Apache Dolby Berkshire Hathaway BHP Billiton Express Scripts Best Buy Caterpillar MasterCard CME Chesapeake Energy McDonalds Goldman Sachs FedEx Microsoft Qualcomm Fluor PepsiCo Target General Electric Teva Pharmaceutical Wells Fargo Roper Waters Union Pacific In 2010, companies with greater sensitivity to an improving economy were generally better stock market performers as investors were willing to assume greater risk in the equity market as the year unfolded and more evidence emerged that economic conditions were improving. On balance, we believe that our companies’ financial performance (growth in earnings and cash flows in 2010 versus 2009) during 2010 was somewhat better than their stock price performance over the course of the year, which leads us to believe that we have a strong valuation underpinning in the portfolio as we enter 2011. We believe the Fund’s portfolio is very attractively valued looking out over the next several years.At present, the Fund’s portfolio trades at 13.8x estimated 2011 earnings, and has a projected long-term earnings growth rate of 11-13% annually.This compares favorably with the S&P 500’s 13.8x P/E and its consensus long-term earnings growth rate of 6-8%. We believe the Fund’s companies are well positioned to grow shareholder value at attractive rates in the future.Our companies have strong balance sheets, long track records of generating above average financial performance for shareholders, attractive valuation characteristics, and good prospects for growing their business value over time. We will continue to focus on owning in the Fund those companies with the best combination of strong business franchises, good growth prospects and attractive valuation metrics.We believe that the large advance in stock prices since March of 2009 increases the probability of some type of meaningful correction during 2011; we anticipate using interim periods of market weakness to upgrade the portfolio’s quality and exposure to companies that can show good earnings growth in business value in an economic environment that may remain challenging over the next several years. We appreciate your investment in the Fund and welcome any questions you may have about the portfolio. Sincerely, Edson L. Bridges III, CFA President and Chief Executive Officer ––4–– Exhibit 1 BRIDGES INVESTMENT FUND, INC. PORTFOLIO TRANSACTIONS DURING THE PERIOD FROM JULY 01, 2, 2010 (Unaudited) Bought or Held After Securities Received Transactions Common Stock Unless $1,000 Par $1,000 Par Described Otherwise Value (M) Value (M) or Shares or Shares Abbott Laboratories Aflac, Inc. Altria Group, Inc. Amazon.com, Inc. Anadarko Petroleum Corp. Bank of America Corp. BHP Billiton Ltd. Carnival Corp. Caterpillar Inc. Celgene Corp. Chevron Corp. Chicago Bridge & Iron Co. Credicorp Ltd. DirecTV The Walt Disney Co. Emerson Electric Co. Google Inc. Hewlett-Packard Co. ishares S&P MidCap 400 Index Fund ishares S&P SmallCap 600 Index Fund JPMorgan Chase & Co. MasterCard, Inc. McDonald’s Corp. Microsoft Corp. NIKE, Inc. Rackspace Hosting, Inc. Strayer Education, Inc. Union Pacific Corp. United Parcel Service, Inc. Visa Inc. ––5–– Exhibit 1 (Continued) BRIDGES INVESTMENT FUND, INC. PORTFOLIO TRANSACTIONS DURING THE PERIOD FROM JULY 01, 2, 2010 (Unaudited) Sold or Held After Securities Exchanged Transactions Common Stock Unless $1,000 Par $1,000 Par Described Otherwise Value (M) Value (M) or Shares or Shares Adobe Systems Inc. — Autodesk, Inc. — Cisco Systems, Inc. CME Group Inc. First National of Nebraska, Inc. — 1 First National Bank of Omaha 7.32% due 12/01/2010 — Fluor Corp. Gilead Sciences, Inc. — Hewlett-Packard Co. Kohl’s Corp. — Potash Corp. of Saskatchewan Inc. — Priceline.com Inc. — Research In Motion Ltd. Strayer Education, Inc. — T Rowe Price Group Inc. Target Corp. 1Matured at Par on 12/01/2010 ––6–– Exhibit 2 BRIDGES INVESTMENT FUND, INC. SELECTED HISTORICAL FINANCIAL INFORMATION (Unaudited) – Year End Statistics – Valuation Net Shares Net Asset Dividend/ Capital Date Assets Outstanding Value/Share Share Gains/Share 07-01-63 $ $ $
